DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 13th, 2022 has been entered. Claims 9-10 and 17-19 remain pending in the application. Applicant’s amendments to independent claims 9 and 18 have overcome each and every rejection previously set forth in the Non-Final Office Action mailed April 1st, 2022.

Response to Arguments
Applicant’s Remarks on Page 5, filed April 13th 2022, with respect to “Claim Rejections Under 35 U.S.C. § 112” and “Claim Rejections Under 35 U.S.C. § 102 and 103” have been fully considered and are persuasive. Examiner agrees that the cancelation of Claim 5 renders the previous rejection under 35 USC § 112 moot and that the amendments and arguments presented for amended, independent claims 9 and 18 overcome the prior art of record and also render moot rejections for the associated dependent claims. Therefore, the previous rejections under 35 USC § 112, 35 USC § 102, and 35 USC § 103 set forth in the Final Office Action mailed April 1st, 2022, have been withdrawn.

Allowable Subject Matter
Claims 9-10 and 17-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Ulloa Paredes (US 9404760; hereinafter Paredes, already of record) as previously applied to amended claim 18 and Paredes, in view of Eishenawy (US 20200273333, already of record) as previously applied to canceled claim 1 and amended claim 9 do not disclose or teach the second fixed length priority queue made up of a portion of the paths and the marking of valid stops for review in subsequent iterations when the second fixed length priority queue is not full that was disclosed in, the now canceled, claims 16 and 20, along with the steps for iterating through the first length priority queue in order to find arrival times for additional stops along various determined paths that was disclosed in, the now canceled, claim 20. By amending the previously described allowable subject matter into independent claims 9 and 18, the applicant has overcome the rejection of record and has placed this application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/6/2022